Citation Nr: 1109169	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-24 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for degenerative changes of the right and left knees.

3.  Entitlement to service connection for tremor of the right and left hands, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to an initial disability rating in excess of 10 percent for a fracture of the second metatarsal of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had service as a member of the Army Reserves and the Army National Guard from 1982 to 2004.  During that time, he had periods of active duty or active duty for training from April 1982 to October 1982, from May 1988 to October 1988, from January 1991 to April 1991, and from March 2003 to February 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2009, the Veteran testified at a personal hearing over which a Veterans Law Judge of the Board presided while at the RO.  A transcript of that hearing has been associated with the claims file.  In a correspondence dated in January 2010, the Veteran was informed that the Veterans Law Judge who conducted the January 2009 hearing was no longer employed with the Board.  The Veteran requested that he be scheduled for another hearing before a member of the Board, to be held at the RO.  A personal hearing was scheduled in September 2010, however, the Veteran failed to appear.

During the course of this appeal, the RO determined that the Veteran's left toe disability warranted an initial disability rating of 10 percent.  Applicable law provides that absent waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. app. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

In April 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC).  In an October 2009 Supplemental Statement of the Case, the RO/AMC affirmed the determination previously entered.  The case is now returned to the Board for further appellate review.

The issues of service connection for a back, right and left knee, and tremors of the hands disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's residuals of a fracture of the second metatarsal of the left foot more closely approximates a moderately severe disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a fracture of the second metatarsal of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5276- 5284 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in February 2006, the Veteran was notified of the information and evidence necessary to substantiate his claim.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

As to the issue of a higher initial disability rating for the now service-connected left toe disability, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  
The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Legal Criteria for Initial Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Left Toe  Disability

The Veteran's claims that his left toe disability is more severe than reflected by the currently assigned 10 percent disability rating.  The Veteran's left toe disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5283, which provides ratings based on malunion or nonunion of tarsal or metatarsal bones.  Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; important for this case, a moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

A Note to Diagnostic Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Foot injuries may also be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which provides that a 10 percent disability rating is warranted if the disability is moderate, a 20 percent disability rating is warranted if the disability is moderately severe and a 30 percent disability rating is warranted if the disability is severe.

The Veteran's service treatment records show that he incurred a left toe injury during his active duty service.  An April 2003 record shows that the Veteran reported having left foot pain.  Following a clinical assessment, he was diagnosed with fracture of the second metatarsal of the left foot.

VA treatment records dated throughout the pendency of the appeal show intermittent treatment for the Veteran's left foot symptomatology.  His left foot was assessed in March 2006, at which time he reported suffering a left foot fracture during his military service and that he was told that his foot "grew back crooked."  A March 2006 X-ray report documents the Veteran's report of left foot pain; the diagnostic impression was probable old fracture deformities of the distal left first and second metatarsals.  The Veteran reported left foot pain again in October 2006; the physical examination was negative for clubbing, cyanosis, or edema.  

In May 2007, the Veteran underwent a VA examination to assess his service-connected left foot disability.  The Veteran reported pain at the top of his left foot distally.  He stated that his pain occurred intermittently on a daily basis whenever he walked or bent his toes.  He reported having foot pain with standing and denied experiencing pain at rest.  He denied having weakness in his toe joints, but reported experiencing fatigability with repeated use of his left foot.  His symptoms worsened with standing and walking.  Flare ups were reported to occur five times a week when working in his usual occupation, which was reported as construction.  He stated that he was currently experiencing a flare up.  He reported that he avoided using the front part of his foot and that he walked more on the back of the foot.  He denied the use of any corrective devices.  He stated that the effects of his left foot disability on his daily activities was that he was slower in climbing ladders, and that he stopped running and playing softball and baseball.  

Physical examination revealed that the Veteran was able to stand and walked with a steady gait.  No tenderness was noted of the toe joints, and there were no complaints of pain with range of motion testing of the toes.  There was no additional range of motion loss due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  The examination was negative for evidence of weakness or joint instability of the toes.  Tenderness was appreciated on the top of the left foot, over the second metatarsal bone.  Foot callosities on the heel were nontender.  There were no findings of foot edema or skin breakdown.  The Veteran was not observed to have an abnormal foot pattern or pes planus.  Hallux valgus was noted with 10 degrees on both the left and right side of angulation at the first metatarsal phalangeal joint.  The X-ray examination of the left foot revealed degenerative changes of the first metatarsophalangeal joint with no fracture.  The diagnosis was service-connected residuals of fracture of the second metatarsal joint of the left foot, and bilateral hallux valgus, not service connected.

As noted above, the Veteran testified as to his left foot symptomatology during the January 2009 Travel Board hearing.  The Veteran essentially reported that he no longer engaged in his previous employment as an electrician because he had difficulty walking on concrete, and climbing ladders.  He stated that although he had a new career as a truck driver, he continued to have problems with his feet on a daily basis.  He stated that he did not have foot pain while driving, but that he experienced pain with walking or lifting.  The Veteran testified that he walked on the outside part of his foot and that his ankles, knees, and hips were affected by the way he walked.  He reported that he sought treatment for his disability whenever he had flare ups; he reported that the flare ups usually occurred with changes of the weather.  Flare ups were noted to be manifested by pain.  The Veteran reported that he treated his symptoms with pain medication and that he used non-prescription shoe insert.  He denied experiencing any weakness of his foot.  Additional symptoms were reported to include difficulty negotiating a ladder and stairs.  

Upon review of the totality of the evidence, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's service-connected left toe disability.  As described above, Diagnostic Code 5283 provides for a next-higher, 20 percent disability rating for moderately severe malunion of the metatarsal bones or tarsal bones.  None of the objective medical evidence of record reveal moderately severe malunion or nonunion of the metatarsal bones or tarsal bones.  Moreover, a moderately severe degree of disability has not been approximated by the symptomatology of the Veteran's left toe.  While the Veteran has reported experiencing left foot pain, the medical evidence of record does not show the he experienced a limitation of motion, swelling, or weakness of his service-connected left toe.  The Board acknowledges the Veteran's reports of  left foot pain with prolonged standing and walking; however, there is no objective evidence of increased pain or a loss of function of the left toe on repetitive use.  The Veteran's gait is normal, and there is no evidence of current deformities or fractures.  The limited impact of the left toe disability on the Veteran's daily activities and employment, which has been reported as pain, has been characterized by the Veteran has difficulty navigating ladders and stairs, as well as limitations in his ability to participate in some sports.  There is no indication of on-going examination and treatment for the Veteran's left toe symptomatology, as the Veteran reported that he only sought treatment during some periods of flare ups.  In this regard, he essentially reported the frequency the flare ups of his left foot symptoms to occur approximately five times per week and/or with weather changes, which have only been associated with pain.  Simply put, the evidence does not indicate that the Veteran has manifestations consistent with moderately service malunion of the left foot.  

The Board has considered other potentially applicable Diagnostic Code provisions, but finds no basis for awarding a rating in excess of the 10 percent rating currently assigned for the Veteran's disability.  The medical evidence of record do not contain any findings related to flat foot, pes cavus, Morton's disease, weak foot, hallux rigidus, hammertoes, or any other foot disorder related to the service-connected left toe disability.  See 38 C.F.R. § 4.71, Diagnostic Codes 5276- 5284.  While the medical evidence shows that the Veteran was diagnosed with bilateral hallux valgus (Diagnostic Code 5280), the Board finds that an increased rating is not warranted for this disorder, as there is no medical evidence relating this disorder to the service-connected  left toe disability.  Accordingly, other diagnostic codes relevant to the foot are not for application in this case.

Based on the X-ray evidence showing arthritis in the Veteran's toe, the Board has also considered whether a higher rating is warranted under Diagnostic Code 5003 for degenerative arthritis.  Diagnostic Code 5003 mandates that the disability be rated upon the limitation of motion of the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  If the disability is noncompensable under the appropriate diagnostic code provision for the joint involved, a 10 percent disability rating will be for application for such major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  Id.  In the absence of limitation of motion, a 10 percent disability rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent disability rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.  Id.  However, in this case, the Veteran is only service connected for the residuals of the fracture of the second metatarsal of the left foot, which only involves a single joint.  As the Veteran is only service connected for a single joint, the next-higher 20 percent disability rating under Diagnostic Code 5003 is not appropriate in this case.  

The Board is also required to consider the effect of pain and weakness when rating a service-connected musculoskeletal disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) and Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Board recognizes the Veteran's complaints of pain and decreased function and notes that objective evidence of tenderness in the area of the left toes has been documented upon examination.  However, the objective medical evidence of record failed to reveal evidence of painful motion, swelling, instability, weakness, or other abnormal weight bearing.  There is no evidence of any sensory impairments associated with the Veteran's service-connected disability.  In essence, the Veteran's subjective complaints of pain have not been objectively confirmed; nor are they accompanied by any clinical or documented evidence of limited motion or impaired function of the left toe, consistent with a moderately severe disability.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board has considered the Veteran's statements as to the nature and severity of his left toe symptomatology.  In this regard, the Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).   Although the Veteran has claimed that a higher disability rating is warranted because he experiences constant pain, as described above, the currently assigned disability rating takes into account any functional limitation due to pain.  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation in excess of what has been assigned or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in the case of Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating assigned for his left toe disability contemplates the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.  As was explained above, while higher ratings are available for the Veteran's disability, the preponderance of the evidence simply does not show that his symptomatology more closely approximated the criteria for higher ratings during the period currently on appeal.  Thus, the rating upheld herein is adequate to rate the Veteran's disability under the applicable schedular criteria.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the evidence of record does not supports the award of a disability rating in excess of 10 percent for the Veteran's left toe disability.  As there appears to be no identifiable period on appeal during which this disability manifested symptoms meriting a disability rating in excess of the rating currently assigned, staged ratings are not warranted.  See Fenderson, 12 Vet. App. at 119.



ORDER

A disability rating in excess of 10 percent for a left foot disability is denied.


REMAND

Unfortunately, a remand is required with respect to the Veteran's low back, right and left knees, and tremors of the hands claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event occurred in service alone is not enough.  There must be chronic disability resulting from that injury or event.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Cotant v. Principi, 7 Vet. App. 116, 123-30 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board notes that before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the pre-existing disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the pre-existing disorder was not aggravated during service (a higher standard).

In light of the Veteran's service in the Army Reserves and the Army National Guard, the Board notes that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated by the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated by the line of active duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  However, presumptive periods do not apply for either ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Low Back Disorder

Here, the Veteran has claimed that he sustained a low back injury while loading boxes during his active duty service in Iraq.  He reported that he sought treatment for his symptomatology, but was unsure whether the treatment was documented in his service treatment records.  He testified that he continued to experience back pain during his subsequent active duty service and following his separation.  

Currently, it is unclear from the medical evidence of record whether the Veteran has a low back disorder that is related to his period of service.  While he has reported that he experienced low back symptomatology since his service, both his service and VA treatment records are negative for reports or treatment of any spinal symptomatology.  Nevertheless, the Board notes that lay statements, such as the Veteran's reports of a current back disorder, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 1153(a); 38 C.F.R. 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the presence of a back disorder must be given consideration in determining whether service connection is warranted for the claimed disorder.

The Board notes that to date, the Veteran has not been afforded a VA examination for the claimed back disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sep. 14, 2009) (stating that 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).  

In light of the foregoing, the Board finds that additional development is needed prior to deciding the Veteran's claim.  Given the Veteran's competent reports of an in-service injury and his competent lay statements regarding the onset and continuity of his spinal symptomatology, the Board finds it necessary to provide the Veteran with an appropriate VA examination in an attempt to determine whether any current spinal disorder is to his active duty service.  Therefore, a remand is needed for a VA examination and medical opinion.  See McLendon, 20 Vet. App. at 79.

Right and Left Knee Disorder

Here, the Veteran has claimed that his current bilateral knee disorder is related to his military service.  He asserted that he first noticed his bilateral knee pain while working in the aviation field during his service.  He testified that he did not seek medical treatment initially, but that his condition worsened in 2004 after his return from Iraq, at which time he sought treatment for his symptoms.  According to the Veteran, his bilateral knee symptomatology continued after his service.

While the Veteran's active duty service treatment records are negative for reports of any knee symptomatology, treatment records recorded during the Veteran's reservist service document his reports of bilateral knee pain.  A June 1995 service treatment record shows his report of having knee pain for one year.  He continued to report a history of knee pain on an August 2001 report of medical history; the examiner commented that the Veteran's knee pain was secondary to his civilian occupation. 

The Veteran underwent a VA general medical examination in May 2007, at which time the Veteran reported that his bilateral knee pain began in 1995.  Following the examination, the Veteran was diagnosed with degenerative joint disease of the right and left knees.  However, no opinion was provided as to whether the Veteran's bilateral knee diagnosis was incurred in or aggravated by any period of qualifying service.

In light of the foregoing, the Board finds that additional development is warranted in respect to the Veteran's claim.  Specifically, the medical evidence is unclear as to whether the Veteran's current bilateral knee disorder was aggravated during any qualifying period of military service (active duty, ACDUTRA, INACDUTRA).  In this regard, the Board notes that assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, the Board finds that the Veteran should be afforded an appropriate VA examination to assess the nature and etiology of his current bilateral knee disorder to determine whether his disorder was aggravated by or is otherwise related to his period of active service.

Tremor of the Right and Left Hands

The Veteran claims that he currently experiences a tremor disorder of his bilateral hands that is related to his service.  He asserts that this disorder is related to his active duty service in Iraq.

The medical records from the Veteran's periods of active duty service and reserve service document interment reports of hand tremors.  On a June 1995 report of medical history, the Veteran was noted to have fine hand tremors.  An August 2001 medical record shows that the Veteran was diagnosed with benign familial tremors.  On a February 2004 post-deployment health assessment form, the Veteran reported experiencing numbness or tingling in his hands or feet.   

It is unclear form the medical evidence of record whether the Veteran has a tremor disorder of the bilateral hands that is related to or was aggravated by service.  The Veteran's VA treatment records reflect that he was diagnosed with essential tremors October 2006.  The May 2007 examiner confirmed the diagnosis of essential tremors of the hands and opined that the disorder was not related to the Veteran's Gulf War service.  However, no opinion was rendered as to whether the Veteran's essential hand tremors were incurred in or aggravated during any qualifying period of service.

As noted above, VA's duty to assist by providing a medical examination or obtaining a medical opinion is trigged when the medical evidence of record is inadequate with which to make a decision on a claim.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  With respect to this claim, there is no medical opinion of record that addresses whether the Veteran's claimed hands tremor disorder was incurred in or aggravated by his military service.  As such, the Board finds that the Veteran should be afforded an appropriate VA examination to assess the nature and etiology of his current bilateral hand tremor disorder to determine whether his disorder was aggravated by or is otherwise related to his period of active service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for appropriate VA examination to determine the etiology of the claimed back disorder.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination reports.  

The examiner must identify all spinal disorders found to be present.  For any and all diagnoses made, the examiner shall offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed spinal disorder is etiologically related to the Veteran's military service, to include the reported in-service back injury.  In addition, the examiner must consider any reports of continuity of symptoms since service and acknowledge such statements made by the Veteran in offering the opinion.    

The rationale for all opinions expressed should also be provided in a legible report.  If the examiner is unable to render an opinion without resort to mere speculation, he or she should so indicate and discuss why an opinion cannot be provided.

2.  The RO/AMC shall schedule the Veteran for a VA joints examination in order to determine the nature and etiology of the Veteran's claimed bilateral knee disorder.  The entire claims file and a copy of this Remand must be reviewed by the examiner in conjunction with conducting the examination.  All necessary tests and studies should be performed, and all findings must be reported in detail.  

Based on examination findings, as well as a review of the claims file, the examiner must render an opinion as to whether there is any relationship between the Veteran's current bilateral knee disorder and his period of active service.  Specifically, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral knee disorder was caused or permanently aggravated by any qualifying period of military service (active duty, ACDUTRA, or INACDUTRA).  In rendering this opinion, the examiner must consider and discuss any reports of in-service symptomatology or a continuity of bilateral knee symptomatology following the Veteran's separation from active duty.  The examiner should also consider any documented reports of knee symptomatology documented in the Veteran's service treatment records and any reports of knee symptomatology related to the Veteran's civilian employment.  

Any opinions expressed must be accompanied by a complete rationale.  If the examiner is unable to render an opinion with resort to mere speculation, he or she should so state and explain why an opinion cannot be provided.

3.  The RO/AMC shall schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of the Veteran's claimed tremor of the bilateral hands disorder.  The entire claims file and a copy of this Remand must be reviewed by the examiner in conjunction with conducting the examination.  All necessary tests and studies should be performed, and all findings must be reported in detail.  

Based on examination findings, as well as a review of the claims file, the examiner must render an opinion as to whether there is any relationship between the Veteran's current bilateral hand tremor disorder and his period of active service.  Specifically, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hand tremor disorder was caused or permanently aggravated by any qualifying period of military service (active duty, ACDUTRA, or INACDUTRA).  In rendering this opinion, the examiner should consider and discuss any reports of hand tremor symptomatology or diagnoses documented in the Veteran's service treatment records and any reports of bilateral hand symptomatology following the Veteran's separation from active duty.  

Any opinions expressed must be accompanied by a complete rationale.  If the examiner is unable to render an opinion with resort to mere speculation, he or she should so state and explain why an opinion cannot be provided.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. OFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


